Citation Nr: 0601994	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  02-18 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	Charles O. Barto, Jr., 
Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran, who served on active duty from April 1944 to 
December 1945, died in November 2001.  The appellant in this 
matter is the veteran's surviving spouse.  

By its decision of January 2, 2003, the Board of Veterans' 
Appeals (Board) denied entitlement of the appellant to 
service connection for the cause of the veteran's death and 
to accrued benefits.  An appeal followed to the United States 
Court of Appeals for Veterans Claims (Court).  By its 
memorandum decision of June 20, 2005, the Court found that 
appellant had abandoned her appeal to the Court for 
entitlement to service connection for the cause of the 
veteran's death and that the Board's decision of January 2003 
with respect to her claim for accrued benefits was not 
supported by an adequate statement of reasons and bases.  In 
view of the latter finding, the Court vacated that portion of 
the Board's decision of January 2, 2003, denying the 
appellant's claim of entitlement to accrued benefits and 
remanded that matter to the Board for further review.  

This matter has been advanced on the Board's docket and 
expedited review has followed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required on her part.


REMAND

In remanding the accrued benefits matter, the Court found 
that the Board in its January 2003 decision did not 
adequately discuss the basis for its conclusion that there 
was no pending claim at the time of the veteran's death on 
which to base a derivative claim by the appellant for accrued 
benefits.  The Court specifically references the veteran's 
December 1999 letter to the Board, in which he raised the 
issue of clear and unmistakable error (CUE) in an RO decision 
entered in December 1997, denying the veteran's claims for 
service connection for emphysema and nicotine dependence as 
not well grounded.  His primary allegation of CUE was noted 
to entail his belief that the claims underlying the RO's 
December 1997 denial had been filed prior to the change in 
the law prohibiting entitlement to service connection for 
disability or death attributable to the use of tobacco 
products by a veteran for claims filed after June 9, 1998.  
See Pub. L. 105-206, § 8202, 112 Stat. 685, 865-66 (1998), 
codified at 38 U.S.C.A. § 1103.  In addition, the Court 
emphasizes that that the Board in its April 2001 decision, 
denying service connection for a lung disorder secondary to 
tobacco use as a matter of law under 38 U.S.C.A. § 1103, had 
referred the veteran's CUE claim stemming from his December 
1999 letter to the Board to the RO for appropriate action, 
thereby acknowledging its existence.  No reference to that 
referral was noted by the Court in the Board's decision of 
January 2003 in which entitlement to service connection for 
the cause of the veteran's death and accrued benefits were 
denied.  

The Court also references the appellant's current CUE 
allegations, noting that she argues that the veteran's 
December 1999 letter set forth specific and persuasive 
reasons as to why the result would have been manifestly 
different in December 1997 but for the alleged error.  The 
appellant was further noted to assert that the veteran had 
specifically alleged a legal error by the RO in its December 
1997 action, because to be well grounded, his claim need only 
have demonstrated that it was possible that current 
disability was linked to tobacco use.  Further assertions 
included a failure to discuss the laws and regulations in 
effect in December 1997 regarding tobacco-related claims.  

In view of the foregoing, remand is required to afford the 
RO/AMC the initial opportunity to develop and adjudicate the 
veteran's CUE claim in regards to the RO's adverse action in 
December 1997, to include the preliminary question of whether 
the veteran had advanced a legally sufficient claim of CUE by 
way of his December 1999 letter.  See Fugo v. Brown, 6 
Vet.App. 40, 44 (1993).  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC must initially develop and 
adjudicate the CUE claim advanced by the 
veteran during his lifetime, which forms 
the basis of the appellant's claim for 
accrued benefits.  The CUE claim was set 
forth by the veteran in his letter 
received by the Board in December 1999 
and entailed allegations of error with 
respect to the RO's denial of service 
connection for emphysema and nicotine 
dependence in December 1997.  As part of 
its initial development and adjudication 
of such CUE claim, the RO/AMC must 
consider the preliminary question of 
whether a valid, properly pleaded claim 
for CUE was initiated by the veteran 
during his lifetime.  

2.  Thereafter, the appellant's claim for 
accrued benefits must be readjudicated on 
the basis of the pertinent portion of the 
evidence of record and all governing 
legal authority.  If the benefit sought 
on appeal remains denied, the appellant 
and her attorney must be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant need take no action until otherwise notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the AMC/RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).  No inference 
should be drawn regarding the final disposition of the claim 
in question as a result of this action.  



_________________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


